                        Case 1:20-cv-05545-RA Document 17 Filed 04/30/21 Page 1 of 1
                                 Law Offices of Colin Mulholland
                                                      Employment and Civil Litigation

             30-97 Steinway Street.                                                              Telephone: (347) 687-2019
             Suite 301-A                                                                        cmulhollandesq@gmail.com
             Astoria, NY 11103




                                                                                           April 30th, 2021
             Honorable Ronnie Abrams
             United States District Judge
             500 Pearl Street
             New York, NY 10007

                                      Re: Cazarez v. T&T 130 Pizza Corp., 20-cv-5545 (RA)

             Your Honor,

                     The Defendant called me personally this morning in response to recent e-mails I

             sent to him. He indicated that he does intend on hiring an attorney and responding to this

             action. I told him to get moving on it and he indicated that he would.

                     The undersigned would prefer to refrain from drafting and submitting a default at

             this juncture unless the Court directs otherwise. Ideally, the Plaintiff would engage the

             Defendants in the SDNY mediation program.

                     The undersigned would respectfully suggest perhaps an order that the Defendant

             Tony Russo appear on brief telephone conference (hopefully not May 10th through May

             12th because the undersigned has a trial scheduled in the EDNY) to state his intentions or

             risk a motion for default. Or such other action the Court deems just and proper.
Plaintiff’s deadline to move for default judgment is adjourned to 6/15/21 to
give Defendants an opportunity to obtain counsel and respond to the complaint. /s/Colin Mulholland, Esq.
                                                                                    Colin Mulholland, Esq.
Defendants are warned that if they continue to fail to engage in this litigation, a 30-97 Steinway, Ste. 301-A
default judgment may be entered against them.
                                                                                  Astoria, New York 11103
When Defendants file a notice of appearance, pursuant to this Court’s practices Telephone: (347) 687-2019
for Fair Labor Standards Act cases, this action will be automatically referred to Attorney for Plaintiff
mediation under Local Civil Rule 83.9. Plaintiff shall email a copy of this order
to the Defendant. The Clerk of Court is respectfully directed to terminate the
motions pending at Dkts. 16 and 17.

SO ORDERED.


_______________________
Hon. Ronnie Abrams
05/03/2021
